NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   JOHNNY ROBERT LOPEZ, Appellant.

                             No. 1 CA-CR 15-0348
                               FILED 3-3-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR 2014-135592-001
                 The Honorable Bruce R. Cohen, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Spencer D. Heffel
Counsel for Appellant
                            STATE v. LOPEZ
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge John C. Gemmill joined.


D O W N I E, Judge:

¶1            Johnny Robert Lopez appeals his convictions and sentences
for two counts of misconduct involving weapons and one count of theft.
Pursuant to Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104
Ariz. 297 (1969), counsel has searched the record, found no arguable
question of law, and asked us to review the record for reversible error. See
State v. Richardson, 175 Ariz. 336, 339 (App. 1993). Lopez was given the
opportunity to file a supplemental brief in propria persona, but he did not
do so. For the following reasons, we affirm his convictions and sentences.

                FACTS AND PROCEDURAL HISTORY

¶2             Private security guards encountered Lopez while on patrol
at a Phoenix apartment complex. As soon as Lopez saw the guards, he
turned and began walking in the other direction. Not recognizing Lopez
as a resident, the guards asked to speak with him. Before responding,
Lopez reached inside the open door of an acquaintance-resident’s
apartment and set down his backpack, saying, “hold this for a second, I’ll
be back.” When Lopez approached the guards, he looked “very nervous,
very agitated.” When asked whether he lived there, Lopez said he would
not tell the guards anything and “took off running.”

¶3            The acquaintance-resident voluntarily turned the backpack
over to the security guards, who called the police after discovering it
contained a loaded firearm with a scratched-off serial number. The
backpack also contained Lopez’s Arizona identification card, tax
documents, and two cell phones. Police linked the firearm to a crime that
had occurred the day before, during which the firearm had been stolen
from the victim.

¶4           The State charged Lopez with three offenses. Count 1
alleged misconduct involving weapons for knowingly possessing a deadly
weapon while being a prohibited possessor — a class 4 felony in violation
of Arizona Revised Statutes (“A.R.S.”) section 13-3102(A)(4). Count 2



                                     2
                           STATE v. LOPEZ
                          Decision of the Court

alleged misconduct involving weapons for knowingly possessing a
defaced deadly weapon and knowing it was defaced — a class 6 felony in
violation of A.R.S. § 13-3102(A)(7). Count 3 alleged theft by knowingly
controlling the property of another without lawful authority and
knowing, or having reason to know, the property was stolen — a class 6
felony in violation of A.R.S. § 13-1802(A)(5).

¶5           A jury returned guilty verdicts on all three counts. The
superior court sentenced Lopez to imprisonment for eight years on count
1, and two-and-one-quarter years each on counts 2 and 3 — all to run
concurrently.1 Lopez timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§
12–120.21(A)(1), 13–4031, –4033(A)(1).

                             DISCUSSION

¶6            We have read and considered defense counsel’s brief and
have reviewed the entire record. See Leon, 104 Ariz. at 300. We find no
reversible error. All of the proceedings were conducted in compliance
with the Rules of Criminal Procedure, and the sentences imposed were
within the statutory ranges. See A.R.S. § 13-703(C), (D), (G), (J) (2013)
(sentencing for repetitive offenders). Lopez was present at all critical
phases of the proceedings and was represented by counsel. The jury was
properly impaneled and instructed. As described supra, the State
presented substantial evidence of guilt. See State v. Burns, 237 Ariz. 1,
20–21, ¶ 72 (2015) (“Substantial evidence to support a conviction exists
when reasonable persons could accept it as adequate and sufficient to
support a conclusion of defendant’s guilt beyond a reasonable doubt.”).
The record reflects no irregularity in the deliberation process.

                            CONCLUSION

¶7             We affirm Lopez’s convictions and sentences. His counsel’s
obligations of representation in this appeal have ended. Counsel need do
nothing more than inform Lopez of the status of the appeal and his future
options, unless counsel’s review reveals an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584–85 (1984). On this Court’s own motion, and


1      Lopez admitted two prior felony convictions, making him a
category three repetitive offender for purposes of sentencing. See A.R.S.
§ 13-703(C) (2013).



                                    3
                           STATE v. LOPEZ
                          Decision of the Court

if he so desires, Lopez may proceed with an in propria persona motion for
reconsideration or petition for review within 30 days of this decision.




                                :ama




                                   4